Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 30 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Philadelphia 30 August 1822
				
				How I wish I could divide myself and fly to nurse you my poor Boy—If your Uncle had not still to suffer one or more operations you would see me as soon as the Boats could convey me to you—Your  sad picture of the ennui which you endured is striking but I hope you benefited from your study of the rights of Woman which spite of the prejudices existing against Miss Woolstoncroft are undeniable and her work has contributed very much towards the improvement of female education—There are few works however good but in which we may not trace some errors or at least some exaggerated theories utterly impracticable in real life—This is one of them but not of the dangerous Class as the absurdities are too ill disguised to occasion a wide spreading mischief—I am happy to observe that you left Mrs. Clark’s book for her own special use—Your mind is by no means sufficiently formed or cultivated to permit your perusal of works of this description and I doubt if at any period of life they are of material benefit to any one even to our holy expounders of Religion for it is too strongly evident that they destroy one of its staunch principles that of “love your neihbour as yourself” and teach nothing half so worthy as this truly benevolent maxim—Controversies I firmly believe are only resorted to by men who are circumscribed in their means of displaying ability and talent and whose pride and arrogance unfit them for the submission and humility taught and practiced by our Saviour—Thus it is that we see the Gospel of Christ abused and converted to the basest purposes—On this great subject human reason is limited and can never attain beyond a certain point—But like Satan man still perseveres and works his own downfal in aiming for ever at that which is above him—I am very glad your brother has joined you and hope that you are entirely recovered—You must however be cautious and not expose yourself to the evening air and wear Cloth Clothes—This I particularly request you to attend to as it is really essential to your recovery and will greatly help to prevent a recurrence of the complaint—I would likewise have you drink freely of cold Chamomile Tea made with cold water it is not unpleasant and as you acknowledge me to be a good nurse you will be ready to follow my prescriptions—You must also be careful of your diet and avoid greasy food more especially pan gravies and also no smoaking. You used to be a very healthy Boy dont become a sickly man by your own carelessness—Have you read a Sketch of Old England—If not it would probably amuse you—It is supposed to be written by Paulding—There is a good deal of quaint humour in it—Give my love to all but more particularly to John and write soon that you are quite well to your affectionate Mother
				
					L. C. Adams
				
				
			